 Case 3:17-cv-03236-G Document 128 Filed 05/29/20                  Page 1 of 3 PageID 1276



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

 JEFFREY DAVIS, on Behalf of Himself                 §
 and All Others Similarly Situated,                  §
                                                     §
        Plaintiff,                                   §
                                                     §
 V.                                                  §
                                                           CIVIL ACTION NO. 3:17-CV-03236-G
                                                     §
 CAPITAL ONE HOME LOANS LLC and                      §
 CAPITAL ONE NATIONAL                                §
 ASSOCIATION,                                        §
                                                     §
        Defendants.                                  §


                           JOINT RESPONSE TO ORDER
                     REGARDING JOINT MOTION FOR APPROVAL

       Plaintiff Jeffrey Davis (“Plaintiff” or “Davis”) and Defendants Capital One Home Loans,

LLC, and Capital One National Association (“Defendants” or “Capital One”) (collectively, “the

Parties”), by and through counsel and pursuant to this Court’s May 20, 2020 Order (ECF No. 127),

jointly request that this Court approve the Parties’ settlement agreement.



                                I.      The Parties’ Conference

       Per the Court’s instructions, Rowdy Meeks (Plaintiff’s counsel) and Christopher Michalik

(Defendants’ counsel) conferred regarding the public filing of the Parties’ settlement agreement

and approval of that agreement that this Court identified in its May 20th Order. The Parties have

reached an agreement.




                                                 1
 Case 3:17-cv-03236-G Document 128 Filed 05/29/20                  Page 2 of 3 PageID 1277



                 II.      Public Filing of Settlement Agreement and Approval

       The Parties jointly advise this Court that they continue to request approval of their

settlement, understand that the Court will approve the settlement, and understand that this Court

will unseal the settlement agreement such that it will be available on the public docket. See, Order

ECF 127, p. 6. Thus, the Parties jointly request that this Court grant their Motion for Approval

(ECF No. 125).



       Based upon the above, the Parties respectfully request this Court approve their joint Motion

for Approval.



Dated: May 29, 2020

Respectfully submitted,

/s/ J. Derek Braziel
J. Derek Braziel (Texas Bar No. 00793880)
LEE & BRAZIEL, L.L.P.
1801 N. Lamar Street, Suite 325
Dallas, Texas 75202
Tel: (214) 749-1400
Fax: (214) 749-1010
jdbraziel@1-b-law.com

/s/ Rowdy B. Meeks
Rowdy B. Meeks (Kansas Bar No.16068)*
Rowdy Meeks Legal Group LLC
8201 Mission Road, Suite 250
Prairie Village, Kansas 66208
Tel: (913) 766-5585
Fax: (816) 875-5069
Rowdy.Meeks@rmlegalgroup.com

ATTORNEYS FOR PLAINTIFF
JEFFREY DAVIS




                                                 2
 Case 3:17-cv-03236-G Document 128 Filed 05/29/20                   Page 3 of 3 PageID 1278



/s/ Elizabeth P. Redpath
Christopher M. Michalik (Virginia Bar No. 47817)*
Elizabeth P. Redpath (Georgia Bar No. 979358)*
MCGUIREWOODS LLP
Gateway Plaza
800 East Canal Street
Richmond, VA 23219
Tel: (804) 775-4343
Fax: (804) 225-5411
cmichalik@mcguirewoods.com
eredpath@mcguirewoods.com

ATTORNEYS FOR DEFENDANTS
CAPITAL ONE HOME LOANS LLC and
CAPITAL ONE NATIONAL ASSOCIATION

*Admitted pro hac vice

                                      Certificate of Service

        I hereby certify that a true and correct copy of the above was sent on May 29, 2020 pursuant
to the service requirements of the ECF/CM for the Northern District of Texas which will notify all
counsel of record.

                                                     _/s/ Rowdy B. Meeks__________
                                                     Rowdy B. Meeks, Attorney for Plaintiff




                                                 3
